


Exhibit 10.34

 

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

2012 PERFORMANCE SHARE AWARD

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you a 2012
Performance Share Award in the form of a restricted stock unit grant under the
Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as amended (the
“Plan”).  The terms of the grant are set forth in this Summary of Grant, the
Restricted Stock Unit Grant Agreement (the “Agreement”) attached hereto and the
Plan.  You should read this Summary of Grant, the Agreement, and the Plan, to
fully understand the grant.

 

SUMMARY OF GRANT

 

Grantee:

 

[insert name]

 

 

 

Date of Grant:

 

[                      ], 20

 

 

 

Target Number of Shares

 

 

 

 

Subject to Grant*:  This grant represents the right to receive a target of
[          ] shares of Company Stock (as defined in the Plan) upon the
achievement of the Performance Goals (as defined below) described below. The
actual number of shares of Company Stock earned may be greater or less than the
target number of shares set forth in the preceding sentence, or even zero, and
will be based on the actual performance level achieved by the Company with
respect to the Performance Goals set forth below.

 

 

 

Performance Period:

 

[                                          ] (the “Performance Period”).

 

 

 

Performance Goals:

 

PERFORMANCE GOAL:

 

 

 

 

 

                   shares shall be earned by the Grantee, subject to the Vesting
Schedule set forth below, upon the earliest to occur of (i) a final
determination by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) that the Company has achieved U.S. net revenues for
XIAFLEX, exclusive of revenue from Pfizer, Inc., for the Performance Period of
[                ] (the “XIAFLEX Performance Goal”) (ii) a Change of Control (as
defined in the Plan) is consummated before the final determination in (i) above
is made by the Committee and the Committee determines that it is reasonably
likely that the XIAFLEX Performance Goal would have been

 

--------------------------------------------------------------------------------


 

 

 

achieved for the Performance Period if not for the Change of Control, or
(iii) such other vesting event provided for in the written employment agreement
by and between the Grantee and the Company; provided that, notwithstanding any
provision of the Grantee’s employment agreement to the contrary, vesting shall
only occur with respect to this award if the Grantee continues to be employed
by, or provide service to, the Employer through the end of the Performance
Period and the XIAFLEX Performance Goal has been met in accordance with the
terms and conditions set forth herein.

 

 

 

 

 

               shares shall be earned if the Company has achieved U.S. net
revenues for XIAFLEX, exclusive of revenue from Pfizer, Inc., for the
Performance Period of at least [                ] but less than
[                ].

 

 

 

 

 

Notwithstanding the foregoing, if the Company has achieved U.S. net revenues for
XIAFLEX, exclusive of revenue from Pfizer, Inc., for the Performance Period of

 

 

 

 

 

(A) at least [                ] but less than [                ], the number of
shares of Company Stock the Grantee will earn between            shares and
                       shares.

 

 

 

 

 

(B) at least [                ] but less than [                ], the Grantee
will earn between            shares and            shares.

 

 

 

 

 

(C) [                ] or more, the Grantee will earn            shares.

 

 

 

 

 

The actual number of shares of Company Stock earned upon achievement of the
XIAFLEX Performance Goal will be based on the actual performance level achieved
at or between each level of net revenues set forth above and, except with
respect to performance between [                ] and [                ], will
be interpolated on a straight line basis for pro-rata achievement of the XIAFLEX
Performance Goal, rounded down to the nearest whole number; provided that if the
actual performance level achieved does not meet threshold performance (i.e.,
less than [                ] in net revenues), then no shares will be earned
with respect to the XIAFLEX Performance Goal.

 

2

--------------------------------------------------------------------------------


 

 

 

PEYRONIE’S PERFORMANCE GOAL:

 

 

 

 

 

              shares shall be earned by the Grantee, subject to the Vesting
Schedule set forth below upon the filing of the Peyronie’s sBLA filing
[                ]; provided that the Grantee continues to be employed by, or
provide service to, the Employer through the end of the Performance Period.

 

 

 

 

 

              shares shall be earned by the Grantee, subject to the Vesting
Schedule set forth below, upon the filing of the Peyronie’s sBLA filing
[                ]; provided that the Grantee continues to be employed by, or
provide service to, the Employer through the end of the Performance Period.

 

 

 

 

 

              shares shall be earned by the Grantee, subject to the vesting
schedule set forth below, upon the filing of the Peyronie’s sBLA filing
[                ]; provided that the Grantee continues to be employed by, or
provide service to, the Employer through the end of the Performance Period.

 

 

 

 

 

If the Peyronie’s sBLA filing is filed [                ], no portion of the
target number of shares attributable to the Peyronie’s sBLA filing will be
earned by the Grantee.

 

 

 

Vesting Schedule:

 

Provided that the Grantee continues to be employed by, or provide service to,
the Employer through the end of the Performance Period and all or a part of the
Performance Goals are achieved as set forth above (as certified by the
Committee), the Grantee shall become vested in the right to receive the shares
of Company Stock earned upon achievement of the Performance Goals set forth
above (as certified by the Committee) as follows: (i) 33% on the date the
Performance Goals are certified by the Committee as achieved, (ii) 33% on the
first anniversary of the date on which the Committee certified that the
Performance Goals were achieved, and (iii) 34% on the second anniversary of the
date on which the Committee certified that the Performance Goals were achieved
(each a “Vesting Date”); provided that, the Grantee continues to be employed by,
or provide service, to the Employer from the Date of Grant until the applicable
Vesting Date, on the date the Change of Control is consummated, or such other
vesting event provided for in the written employment agreement by and between
the Grantee and the Company, as applicable (the foregoing schedule is referred
to as the “Vesting Schedule”); provided that, notwithstanding any provision

 

3

--------------------------------------------------------------------------------


 

 

 

of the Grantee’s employment agreement to the contrary, vesting shall only occur
with respect to this award if the Grantee continues to be employed by, or
provide service to, the Employer through the end of the Performance Period and
all or a part of the Performance Goals have been met in accordance with the
terms and conditions set forth herein.

 

 

 

 

 

If the foregoing Vesting Schedule would result in the Grantee vesting in the
right to receive a fractional share of Company Stock, the number of shares in
which the Grantee becomes vested in the right to receive shall be rounded down
to the nearest whole share of Company Stock.

 

 

 

Issuance Schedule:

 

One share of Company Stock shall be issued to the Grantee for each share of
Company Stock that the Grantee earns upon attainment of the Performance Goals
and vests in the right to receive pursuant to the Vesting Schedule, within
thirty (30) days following the applicable Vesting Date.

 

--------------------------------------------------------------------------------

*           The Grantee must be employed by, or providing service to, the
Employer (as defined in the Plan) through the end of the Performance Period, or
on the date the Change of Control is consummated, as applicable.

 

4

--------------------------------------------------------------------------------


 

Grantee Acceptance:

 

By signing the acknowledgement below, the Grantee agrees to be bound by the
terms and conditions of the Plan, the Restricted Stock Unit Agreement and this
Summary of Grant and accepts the right to receive shares of Company Stock
following the date of the Company’s certification to the Grantee of the award of
the shares of Company Stock and satisfaction of the Vesting Schedule in
accordance with the terms of this Summary of Grant, the Restricted Stock Unit
Agreement and the Plan.  The Grantee will accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan, this Summary of Grant or the Restricted Stock Unit Grant
Agreement.

 

The Grantee acknowledges that the Plan and the Plan prospectus are available on
our intranet under “Human Resources” at [                ]; provided that paper
copies of the Plan and the Plan prospectus are available upon request by
contacting Human Resources Department at [                ] or
[                ].

 

 

Agreed and accepted:

 

 

 

 

 

Grantee

 

 

 

 

 

Date

 

5

--------------------------------------------------------------------------------


 

AUXILIUM PHARMACEUTICALS, INC.

 

2004 EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”) dated as of the
Date of Grant set forth in the Summary of Grant is delivered by Auxilium
Pharmaceuticals, Inc. (the “Company”) to the individual named in the Summary of
Grant (the “Grantee”).

 

RECITALS

 

A.                                    The Auxilium Pharmaceuticals, Inc. 2004
Equity Compensation Plan, as amended (the “Plan”), provides for the grant of
restricted stock units in accordance with the terms and conditions of the Plan.

 

B.                                    The Compensation Committee of the Board of
Directors of the Company (the “Committee”) has decided to make a restricted
stock unit grant as an inducement for the Grantee to promote the best interests
of the Company and its stockholders.

 

C.                                    The Plan and the Plan prospectus are
available on our intranet under “Human Resources” at [                ];
provided that paper copies of the Plan and the Plan prospectus are available
upon request by contacting Human Resources Department at [                ] or
[                ].

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.                                      Restricted Stock Unit Grant.

 

(a)                                 Subject to the terms, restrictions and
conditions set forth in the Summary of Grant, this Agreement and the Plan, the
Company hereby grants to the Grantee the right to receive the shares of Company
Stock in the amount and on the terms set forth in the Summary of Grant upon
achievement of the Performance Goals as set forth in the Summary of Grant and
satisfaction of the requirements of the Vesting Schedule set forth in the
Summary of Grant.  No shares of Company Stock shall be issued to the Grantee on
the Date of Grant.

 

(b)                                 The Committee shall, as soon as practicable
following the last day of the Performance Period, certify (i) the extent, if
any, to which, the Performance Goals has been achieved with respect to the
Performance Period and (ii) the number of shares of Company Stock, if any,
earned upon attainment of the Performance Goals.  Such certification shall be
final, conclusive and binding on the Grantee, and on all other persons, to the
maximum extent permitted by law. In the event that the Committee makes a final
determination that the Performance Goals have not been achieved, the Grantee
shall have no further rights to receive shares of Company Stock hereunder.

 

1

--------------------------------------------------------------------------------


 

2.                                      Stockholder Rights.  Prior to the
issuance, if any, of shares of Company Stock pursuant to the terms of the
Summary of Grant, this Agreement and the Plan, the Grantee shall not (a) have
any of the rights or privileges of, a stockholder of the Company; (b) have the
right to receive any dividends or other distributions; and (c) have any interest
in any fund or specific assets of the Company by reason of this Agreement.

 

3.                                      Vesting.

 

(a)                                 The shares of Company Stock subject to this
Agreement will become earned based on the actual level performance achieved with
respect to the Performance Goals for the Performance Period on the terms set
forth in the Summary of Grant and as determined by the Committee and provided
that the Grantee satisfies the requirements of the Vesting Schedule set forth in
the Summary of Grant.

 

(b)                                 If the Grantee ceases to be employed by, or
provide service to, the Employer for any reason prior to the applicable Vesting
Date, the Grantee shall forfeit all rights to receive shares of Company Stock
hereunder and the Grantee will not have any rights with respect to any portion
of the shares of Company Stock that have not yet become vested as of the date of
the Grantee ceases to be employed by, or provide service to, the Employer,
irrespective of the level of achievement of the Performance Goals.

 

4.                                      Issuance.

 

(a)                                 Shares of Company Stock equal to the number
of shares of Company Stock that the Grantee earns upon achievement of the
Performance Goals and becomes vested in the right to receive in accordance with
the Vesting Schedule, in each case, as set forth in the Summary of Grant shall
be issued to the Grantee as set forth in the Summary of Grant and a certificate
representing the Company Stock shall be issued to the Grantee, free of the
restrictions under Section 5 of this Agreement.

 

(b)                                 The obligation of the Company to deliver the
Company Stock to the Grantee following the applicable Vesting Date shall be
subject to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate to comply with relevant
securities laws and regulations.

 

5.                                      Nonassignability of Company Stock. 
During the period prior to the certification of the Performance Goals and prior
to the Vesting Date, the right to receive shares of Company Stock may not be
assigned, transferred, pledged or otherwise disposed of by the Grantee, except
as permitted under the Plan or by the Committee.  Any attempt to assign,
transfer, pledge or otherwise dispose of the right to receive shares of Company
Stock contrary to the provisions the Summary of Grant, this Agreement and the
Plan, and the levy of any execution, attachment or similar process upon the
right to receive the shares, shall be null, void and without effect.

 

6.                                      Change of Control.  Except as provided
in the Summary of Grant, the provisions of the Plan applicable to a Change of
Control shall apply to the right to receive the Company Stock issuable upon
attainment of the Performance Goals and satisfaction of the Vesting Schedule set
forth in the Summary of Grant, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.

 

2

--------------------------------------------------------------------------------


 

7.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  This grant is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (a) rights and obligations with respect to withholding taxes,
(b) the registration, qualification or listing of the shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law.  The
Committee shall have the authority to interpret and construe this grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

 

8.                                      Withholding.  The Employer may require
that the Grantee pay to the Employer, or make other arrangements satisfactory to
the Company to provide for the payment of, any federal, state, local or other
taxes that the Employer is required to withhold with respect to the grant or
vesting of this grant, or the Employer may deduct from other wages paid by the
Employer the amount of any withholding taxes due with respect to this grant. 
Subject to Committee approval, the Grantee may elect to satisfy any tax
withholding obligation of the Employer with respect to this grant by having
shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.

 

9.                                      No Employment or Other Rights.  This
grant shall not confer upon the Grantee any right to be retained by or in the
employ or service of the Employer and shall not interfere in any way with the
right of the Employer to terminate the Grantee’s employment or service at any
time.  The right of the Employer to terminate at will the Grantee’s employment
or service at any time for any reason is specifically reserved.

 

10.                               Recoupment Policy.  The Grantee agrees that
the Grantee will be subject to any compensation, clawback and recoupment
policies that may be applicable to the Grantee as an employee of the Employer,
as in effect from time to time and as approved by the Board of Directors or a
duly authorized committee thereof, whether or not approved before or after the
Date of Grant.

 

11.                               Assignment by Company.  The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries, and affiliates.  This
Agreement may be assigned by the Company without the Grantee’s consent.

 

12.                               Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
the conflicts of laws provisions thereof.

 

13.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the
President at the corporate headquarters of the Company, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Employer, or to such other address as the Grantee may designate
to the Employer in writing.  Any notice shall be delivered by hand, sent by
telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

 

3

--------------------------------------------------------------------------------


 

14.                               Application of Section 409A of the Internal
Revenue Code.  This Agreement, including the right to receive Company Stock upon
achievement of the Performance Goals and satisfaction of the Vesting Schedule,
is intended to be exempt from the requirements of section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) pursuant to the short-term
deferral exemption thereunder, and this Agreement, including the right to
receive Company Stock upon the achievement of the Performance Goals and
satisfaction of the Vesting Schedule, shall be interpreted on a basis consistent
with such intent.

 

Notwithstanding any provision in this Agreement to the contrary, if the Grantee
is a “specified employee” (as defined in section 409A of the Code) and it is
necessary to postpone the commencement of any payments otherwise payable under
this Agreement to prevent any accelerated or additional tax under section 409A
of the Code, then the Company will postpone the payment until five (5) days
after the end of the six-month period following the original payment date.  If
the Grantee dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Grantee’s estate within
sixty (60) days after the date of the Grantee’s death.  The determination of who
is a specified employee, including the number and identity of persons considered
specified employees and the identification date, shall be made by the Committee
in accordance with the provisions of sections 416(i) and 409A of the Code.

 

In no event shall the Grantee, directly or indirectly, designate the calendar
year of payment.  This Agreement may be amended without the consent of the
Grantee in any respect deemed by the Committee to be necessary in order to
preserve compliance with section 409A of the Code or other applicable law.

 

4

--------------------------------------------------------------------------------
